DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE dated 10-03-2022 is acknowledged.
Claims included in the prosecution are 1-3, 5-6 and 10. Claims 11-18 remain withdrawn.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmire et al (USP 5,759,539 A), in view of Hummel et al (US 2005/0064570 A1) and Hopkins et al (USP 4,450,153).
Whitmire discloses a method for rapidly removing ethanol from a patient’s blood [abstract, col 2, lines 39-45], comprising administering liposomes comprising an aqueous phase [col 9, lines 6-20 and lines 49-56], having active agents dissolved or suspended therein. The said active agents disclosed  are enzymes (e.g., glycerol dehydrogenase) that regenerated NADH to NAD, and enzymes involved in NAD-dependent reactions (e.g., quinoptotein alcohol dehydrogenase (QADH) and quinoprotein aldehyde dehydrogenase (QALDH)) [abstract; col 2, lines 48-51; col 4, lines 46-56, and at line 67 through col 5, line 1; col 11, lines 13-15]. Whitmire discloses ADH, ALDH and glycerol dehydrogenase, present in a ratio of about (1.000-1,000.000):(1.000-1,000,000):(1.000-1,000,000) [col 7, lines 12-15].
Formulations are packaged for any administration, in any surface, through which rapid transport of ethanol from the blood occurs [abstract].
Whitmire did not specifically disclose that the system for generating NAD+ from NADH comprised NADH oxidase (NOX), as recited in claim 1. Whitmire did not specifically disclose intravenous administration, as elected. 
Hummel is directed to [0008, 0021, 0086] a suitable NADH oxidase, with high activity when coupled with dehydrogenases for NAD+ regeneration. In particular, the NADH oxidase was produced easily, and was available in sufficient amounts for advantageous use on an industrial scale.
Since both Whitmire and Hummel disclose alcohol-oxidizing systems comprising alcohol dehydrogenases, it would have been prima facie obvious to one having ordinary skill in the art to combine the teachings of Whitmire and Hummel. The ordinarily skilled artisan would have been motivated to design an enzymatic detoxification method, as disclosed in Whitmire, while utilizing NADH oxidase for NAD+ generation, as disclosed in Hummel. 
The skilled artisan would have been motivated to substitute Whitmire’s glycerol dehydrogenase, with Hummel’s NADH oxidase, in order to enhance the efficiency of lowering blood alcohol content, as taught by Hummel at [0008]. Furthermore, the skilled artisan, in utilizing Hummel’s NADH oxidase, would have been motivated to easily produce the said oxidase in sufficient amounts for advantageous use on an industrial scale, as taught by Hummel.
The combined teachings of Whitmire and Hummel did not specifically teach intravenous administration.
However, Hopkins teaches alcohol (e.g., ethanol) removal from the blood [abstract], whereby intravenous injection is preferred when it is desirable to rapidly disperse the injection solution throughout the body [col 6, lines 29-31].
Since Whitmire teaches formulations packaged for any administration, in any surface, through which the rapid transport of ethanol from the blood occurs, it would have been prima facie obvious to one of ordinary skill in the art to include intravenous administration within the combined teachings of Whitmire and Hummel. An ordinarily skilled artisan would have been motivated to rapidly disperse the compositions throughout the body, as taught by Hopkins [Hopkins; col 6, lines 29-31].
Claim 1 is rendered prima facie obvious because Whitmire disclosed alcohol dehydrogenase (ADH) and acetaldehyde dehydrogenase (ALDH) [claim 1; col 4 lines 46-56]. Whitmore further disclosed ADH, ALDH and glycerol dehydrogenase, present in a ratio of about (1.000-1,000,000):(1.000-1,000,000):(1.000-1,000,000) [col 7, lines 12-15]. Hummel disclosed ADH and NOX [0021]. 
The instant claim 1 recites ADH, ALDH and NOX present in a ratio of about 1:1-1000:1-10.
The combined teachings of Whitmire and Hummel disclosed ADH, ALDH and NOX. Whitmire further disclosed ADH, ALDH and glycerol dehydrogenase present in a ratio of about (1.000-1,000,000):(1.000-1,000,000):(1.000-1,000,000).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Whitmire, in view of Hummel and Hopkins, reads on claims 1-3, 5-9 and 10.
Claim 4 is rendered prima facie obvious because Hummel disclosed wherein the system of generating NAD+ from NADH consists of NADH oxidase (NOX) [0008]. The motivation to combine Hummel with Whitmire was previously discussed.

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
Applicant once again argues that Whitmire teaches extremely broad ratios of components and fails to provide any experimental evidence that these enzymes, if provided with a microparticle would all be functional and detoxify ethanol in a continuous process. therein (between one and one million parts of each).
These arguments are not persuasive. First of all, instant claim 1 is generic and does not recite any ranges.. Furthermore, it should be pointed out that Whitmire teaches amounts that lie within, or overlap, the claimed amounts of ingredients. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. The Applicant has not shown that the claimed ranges are critical. Absent a showing of criticality, the claims are rendered prima facie obvious over the combined teachings of the cited art. MPEP 2144.05 III and 716.02(d) II. With regard to applicant’s argument that and fails to provide any experimental evidence that these enzymes, if provided with a microparticle would all be functional and detoxify ethanol, the Examiner points out that this argument that Whitmore would not have taught encapsulation of the enzymes in compositions if they are not functional and this argument is deemed to be speculative without applicant’s experimental evidence suggesting otherwise. 

2.	Claims 1-3, 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2005/0271739 A1), in view of Whitmire et al (USP 5,759,539 A).
Wang teaches methods [claim 2] for reducing the blood level of alcohol (e.g., ethanol) [0040], comprising administering (e.g., parenteral, at [0065-0066]) to a user, a composition comprising alcohol dehydrogenase (ADH), aldehyde dehydrogenase (ALDH) (e.g., aka acetaldehyde dehydrogenase, [0051 and 0073-74]) and NADH oxidizing enzymes. The compositions are provided for removing alcohol through the accelerated metabolism of ethanol in the stomach and/or gastro-intestine prior to its entrance to the circulation system, thereby preventing alcohol intoxication [0015, 0041].
Wang teaches the composition formulated into any form suitable for a given mode of delivery to a user [0065]; however, does not specifically disclose microparticles, as recited in claim 1.
Whitmire discloses a method for rapidly removing ethanol from a patient’s blood [abstract, col 2, lines 39-45 and lines 49-56], comprising administering liposomes comprising an aqueous phase [col 9, lines 6-20], having active agents dissolved or suspended therein. The said active agents comprised enzymes (e.g., glycerol dehydrogenase) that regenerated NADH to NAD, and enzymes involved in NAD-dependent reactions (e.g., quinoptotein alcohol dehydrogenase (QADH) and quinoprotein aldehyde dehydrogenase (QALDH)) [abstract; col 2, lines 48-51; col 4, lines 46-56, and at line 67 through col 5, line 1; col 11, lines 13-15]. 
As per Whitmire, known delivery vehicles (e.g., liposomes, microparticles), can be tailored for passage through the gastrointestinal tract, and allow for the free diffusion of ethanol into and out of the liposome, while retaining the enzymes within the liposomes [col 9, lines 1-30].
Since Wang teaches compositions formulated into any form suitable for a given mode of delivery to a user, for removing alcohol through the metabolism of ethanol in the stomach and/or gastro-intestine, it would have been prima facie obvious to one of ordinary skill in the art to include microparticles/liposomes within Wang, as taught by Whitmire. An ordinarily skilled artisan would have been so motivated, because liposomes/ microparticles can be tailored for passage through the gastrointestinal tract, and allow for the free diffusion of ethanol into and out of the liposome, while retaining the enzymes (e.g., for ethanol metabolism) within the liposomes, as taught by Whitmire [Whitmire; col 9, lines 1-30].
Regarding claim 1, Wang teaches alcohol-metabolizing enzymes (e.g., ADH, ADLH and NADH oxidase) in effective amounts [0043]; however, was not specific the said amounts, as instantly claimed.
Nevertheless, Whitmire discloses alcohol-metabolizing enzymes (e.g., ADH, ALDH and glycerol dehydrogenase), present in a ratio of about (1.000-1,000.000):(1.000-1,000,000):(1.000-1,000,000) [col 7, lines 12-15]. 
The instant claim 1 recites ADH, ALDH and NOX present in a ratio of about 1:1-1000:1-10.
The combined teachings of Wang and Whitmire disclosed ADH, ALDH and NOX. Whitmire further disclosed ADH, ALDH and glycerol dehydrogenase present in a ratio of about (1.000-1,000,000):(1.000-1,000,000):(1.000-1,000,000).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
.

Response to Arguments
Applicant's arguments have been fully  considered, but are not found to be persuasive. The Examiner has already responded to applicant’s arguments regarding Whitmore. 
Applicant argues that Wang did not demonstrate that the disclosed enzyme system is operable in a microparticle. These arguments are similar to those raised for Whitmore and therefore, same response is applicable with regard to Wang. The rejection is maintained.
The affidavit by Felix Moser has been fully considered, but is not found to be persuasive. Through the affidavit Felix Moser provides data showing that the encapsulated enzymes are functional; however, it provides no experimental evidence to show that the encapsulated enzymes taught by Whitmore and Wang are not functional.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612